UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6153



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


KELLIS DION JACKSON,

                                            Defendant - Appellant.



                            No. 02-6154



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


KELLIS DION JACKSON,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Claude M. Hilton, Chief
District Judge. (CR-87-38-A, CA-01-1563-AM, CR-87-85-A, CA-02-139-
AM)


Submitted:   May 16, 2002                   Decided:   May 23, 2002
Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kellis Dion Jackson, Appellant Pro Se. Paul J. McNulty, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In these consolidated appeals, Kellis Dion Jackson seeks to

appeal from the district court’s order construing his motion for a

writ of habeas corpus as one filed under 28 U.S.C.A. § 2255 (West

Supp. 2001), and denying it.   We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeals on

the reasoning of the district court.    United States v. Jackson,

Nos. CR-87-38-A; CR-87-85-A; CA-01-1563-AM; CA-02-139-AM (E.D. Va.

Dec. 12, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED



                                 2